Exhibit 10.39

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

LAS VEGAS SANDS CORP.

 

and the STOCKHOLDERS named therein

 

--------------------------------------------------------------------------------

 

Dated: December 20, 2004

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

             Page


--------------------------------------------------------------------------------

1.    

 

Definitions

   1

2.

 

General; Securities Subject to this Agreement

   5    

(a)    

 

Grant of Rights

   5    

(b)

 

Registrable Securities

   6    

(c)

 

Holders of Registrable Securities

   6    

(d)

 

Transfer of Registration Rights

   6

3.

 

Demand Registration

   7    

(a)

 

Request for Demand Registration

   7    

(b)

 

Incidental or “Piggy-Back” Rights with Respect to a Demand Registration

   8    

(c)

 

Effective Demand Registration

   8    

(d)

 

Expenses

   8    

(e)

 

Underwriting Procedures

   8    

(f)

 

Selection of Underwriters

   9    

(g)

 

Withdrawal

   9

4.

 

Incidental or “Piggy-Back” Registration

   10    

(a)

 

Request for Incidental Registration

   10    

(b)

 

Expenses

   11

5.

 

Form S-3 Registration

   11    

(a)

 

Request for a Form S-3 Registration

   11    

(b)

 

Form S-3 Underwriting Procedures

   12    

(c)

 

Limitations on Form S-3 Registrations

   12    

(d)

 

Expenses

   13

6.

 

Hedging Transactions

   13

7.

 

Holdback Agreements

   14    

(a)

 

Restrictions on Public Sale by Designated Holders

   14    

(b)

 

Restrictions on Public Sale by the Company

   14

8.

 

Registration Procedures

   15    

(a)

 

Obligations of the Company

   15    

(b)

 

Seller Information

   18    

(c)

 

Notice to Discontinue

   18    

(d)

 

Registration Expenses

   19

9.

 

Indemnification; Contribution

   19    

(a)

 

Indemnification by the Company

   19    

(b)

 

Indemnification by Designated Holders

   20    

(c)

 

Conduct of Indemnification Proceedings

   20

 

i



--------------------------------------------------------------------------------

   

(d)    

 

Contribution

   21

10.    

 

Rule 144

   22

11.

 

Miscellaneous

   22    

(a)

 

Stock Splits, etc.

   22    

(b)

 

No Inconsistent Agreements

   22    

(c)

 

Remedies

   22    

(d)

 

Amendments and Waivers

   23    

(e)

 

Notices

   23    

(f)

 

Permitted Assignees; Third Party Beneficiaries

   23    

(g)

 

Counterparts

   23    

(h)

 

Headings

   23    

(i)

 

GOVERNING LAW

   23    

(j)

 

Severability

   24    

(k)

 

Rules of Construction

   24    

(l)

 

Entire Agreement

   24    

(m)

 

Further Assurances

   24    

(n)

 

Other Agreements

   24

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of December             , 2004, by and
among Las Vegas Sands Corp., a Nevada corporation (the “Company”), and the
stockholders that are party to this Agreement from time to time, as set forth on
the signature page hereto.

 

WHEREAS, the Company intends to consummate an Initial Public Offering (as
hereinafter defined);

 

WHEREAS, the parties hereto desire to provide for, among other things, the grant
of registration rights with respect to the Registrable Securities (as
hereinafter defined) in contemplation of such Initial Public Offering.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:

 

“Adelson Holders” means collectively Sheldon G. Adelson, the Sheldon G. Adelson
2002 Remainder Trust, the Sheldon G. Adelson 2002 Four Year LVSI Annuity Trust,
the Sheldon G. Adelson 2004 Two Year LVSI Annuity Trust and the assignees of
each of the foregoing as permitted by Section 2(d) of this Agreement.

 

“Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to a Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Agreement” means this Registration Rights Agreement as the same may be amended,
supplemented or modified in accordance with the terms hereof.

 

“Approved Underwriter” has the meaning set forth in Section 3(f) of this
Agreement.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York or Nevada are authorized or required
by law or executive order to close.

 



--------------------------------------------------------------------------------

“Closing Price” means, with respect to the Registrable Securities, as of the
date of determination, (a) if the Registrable Securities are listed on a
national securities exchange, the closing price per share of a Registrable
Security on such date published in The Wall Street Journal (National Edition)
or, if no such closing price on such date is published in The Wall Street
Journal (National Edition), the average of the closing bid and asked prices on
such date, as officially reported on the principal national securities exchange
on which the Registrable Securities are then listed or admitted to trading; or
(b) if the Registrable Securities are not then listed or admitted to trading on
any national securities exchange but are designated as national market system
securities by the NASD, the last trading price per share of a Registrable
Security on such date; or (c) if there shall have been no trading on such date
or if the Registrable Securities are not designated as national market system
securities by the NASD, the average of the reported closing bid and asked prices
of the Registrable Securities on such date as shown by The Nasdaq Stock Market,
Inc. (or its successor) and reported by any member firm of The New York Stock
Exchange, Inc. selected by the Company; or (d) if none of (a), (b) or (c) is
applicable, a market price per share determined in good faith by the Board of
Directors. If trading is conducted on a continuous basis on any exchange, then
the closing price shall be as set forth at 4:00 P.M. New York City time.

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

 

“Common Stock” means (i) the Common Stock, par value $0.001 per share, of the
Company, (ii) any other common stock of the Company, (iii) any securities of the
Company or any successor or assign of the Company into which such stock
described in clauses (i) and (ii) is reclassified or reconstituted or into which
such stock is converted or otherwise exchanged in connection with a combination
of shares, recapitalization, merger, sale of assets, consolidation or other
reorganization or otherwise or (iv) any securities received as a dividend or
distribution in respect of the securities described in clauses (i), (ii), and
(iii) above.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Underwriter” has the meaning set forth in Section 4(a) of this
Agreement.

 

“Demand Registration” has the meaning set forth in Section 3(a) of this
Agreement.

 

“Designated Holder” means each of the Adelson Holders and Other Holders.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

“Hedging Counterparty” means a broker-dealer registered under Section 15(b) of
the Exchange Act or an Affiliate thereof.

 

2



--------------------------------------------------------------------------------

“Hedging Transaction” means any transaction involving a security linked to the
Registrable Securities or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) under the Exchange Act) with respect to
the Registrable Securities or transaction (even if not a security) which would
(were it a security) be considered such a derivative security, or which
transfers some or all of the economic risk of ownership of the Registrable
Securities, including, without limitation, any forward contract, equity swap,
put or call, put or call equivalent position, collar, non-recourse loan, sale of
exchangeable security or similar transaction. For the avoidance of doubt, the
following transactions shall be deemed to be Hedging Transactions:

 

(a) transactions by a Designated Holder in which a Hedging Counterparty engages
in short sales of Registrable Securities pursuant to a Prospectus and may use
Registrable Securities to close out its short position;

 

(b) transactions pursuant to which a Designated Holder sells short Registrable
Securities pursuant to a Prospectus and delivers Registrable Securities to close
out its short position;

 

(c) transactions by a Designated Holder in which the Designated Holder delivers,
in a transaction exempt from registration under the Securities Act, Registrable
Securities to the Hedging Counterparty who will then publicly resell or
otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and

 

(d) a loan or pledge of Registrable Securities to a Hedging Counterparty who may
then become a selling stockholder and sell the loaned shares or, in an event of
default in the case of a pledge, then sell the pledged shares, in each case, in
a public transaction pursuant to a Prospectus.

 

“Holders’ Counsel” has the meaning set forth in Section 8(a)(i) of this
Agreement.

 

“Incidental Registration” has the meaning set forth in Section 4(a) of this
Agreement.

 

“Indemnified Party” has the meaning set forth in Section 9(c) of this Agreement.

 

“Indemnifying Party” has the meaning set forth in Section 9(c) of this
Agreement.

 

“Initial Public Offering” means the initial public offering of the shares of
Common Stock of the Company pursuant to an effective Registration Statement
filed under the Securities Act.

 

“Initiating Holders” has the meaning set forth in Section 3(a) of this
Agreement.

 

3



--------------------------------------------------------------------------------

“Inspector” has the meaning set forth in Section 8(a)(vii) of this Agreement.

 

“IPO Effectiveness Date” means the date upon which the Company consummates the
Initial Public Offering.

 

“Liability” has the meaning set forth in Section 9(a) of this Agreement.

 

“Lock-up Agreement” means, with respect to each Designated Holder, the lock-up
agreement, dated the IPO Effectiveness Date, entered into by such Designated
Holder with the underwriters of the Initial Public Offering.

 

“Majority Designated Holders” means beneficial owners of Registrable Securities
representing more than 50% of the total number of outstanding Registrable
Securities (on an as-converted basis).

 

“Market Price” means, on any date of determination, the average of the daily
Closing Price of the Registrable Securities for the immediately preceding thirty
(30) days on which the national securities exchanges are open for trading;
provided, however, that if the Closing Price is determined pursuant to clause
(d) of the definition of Closing Price, the “Market Price” means such Closing
Price on the date of determination.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Other Holders” means collectively William P. Weidner, the Irrevocable Trust of
William P. Weidner, Bradley H. Stone, The Stone Crest Trust, Robert G.
Goldstein, The Robert G. Goldstein Grantor Retained Annuity Trust, David
Friedman, Richard Heller, Dan Raviv, Harry D. Miltenberger and Charles D. Forman
and the assignees of each of the foregoing as permitted by Section 2(d) of this
Agreement.

 

“Permitted Assignee” means, with respect to any Person, to the extent
applicable, (i) such Person’s parents, spouse, siblings, children (including
stepchildren and adopted children), childrens’ spouses, grandchildren or
grandchildrens’ spouses thereof (“Family Members”), (ii) a trust, corporation,
partnership or limited liability company, a majority of the beneficial interests
of which shall be held by such Person, such Person’s Affiliates and/or such
Person’s Family Members, (iii) such Person’s heirs, executors, administrators,
estate or a trust under such Person’s will, (iv) an entity described in Section
501(c)(3) of the United States Internal Revenue Code of 1986, as amended, that
is established by such Person and (v) any Person to whom such Person transfers
Registrable Securities representing at least 1% of the outstanding Common Stock
as of the date of such transfer.

 

“Permitted Withdrawal” has the meaning set forth in Section 3(g) of this
Agreement.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint

 

4



--------------------------------------------------------------------------------

stock company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind, and shall include any
successor (by merger or otherwise) of such entity.

 

“Pledgee” has the meaning set forth in Section 2.4(d).

 

“Prospectus” means the prospectus related to any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 415 (or any successor rule or regulation) under
the Securities Act), as amended or supplemented by any amendment or prospectus
supplement, including post-effective amendments, and all materials incorporated
by reference in such prospectus.

 

“Records” has the meaning set forth in Section 8(a)(vii) of this Agreement.

 

“Registrable Securities” means, subject to Section 2(d)(i), any and all shares
of Common Stock now or hereafter owned by the Designated Holders or issued or
issuable upon conversion of any convertible securities or exercise of any
warrants or options now or hereafter held by any of the Designated Holders.

 

“Registration Expenses” has the meaning set forth in Section 8(d) of this
Agreement.

 

“Registration Statement” means a Registration Statement filed pursuant to the
Securities Act.

 

“S-3 Initiating Holders” has the meaning set forth in Section 5(a) of this
Agreement.

 

“S-3 Registration” has the meaning set forth in Section 5(a) of this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Specified Holder” means (i) Daniel Raviv, (ii) any Permitted Assignee of Daniel
Raviv and (iii) any Pledgee of any Person described in clauses (i) and (ii)
above that complies with Section 2(d) of this Agreement.

 

“Valid Business Reason” has the meaning set forth in Section 3(a) of this
Agreement.

 

2. General; Securities Subject to this Agreement.

 

(a) Grant of Rights. The Company hereby grants registration rights to the
Designated Holders upon the terms and conditions set forth in this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Registrable Securities. For the purposes of this Agreement, Registrable
Securities held by any Designated Holder will cease to be Registrable
Securities, when (i) a Registration Statement covering such Registrable
Securities has been declared effective under the Securities Act by the
Commission and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement (except as provided by Section 2(d)), (ii)
the entire amount of the Registrable Securities held by any Designated Holder
may be sold in a single sale, in the opinion of counsel reasonably satisfactory
to the Company, without any limitation as to volume pursuant to Rule 144 (or any
successor rule or regulation) under the Securities Act or (iii) they have ceased
to be outstanding.

 

(c) Holders of Registrable Securities. A Person is deemed to be a holder of
Registrable Securities whenever such Person owns of record Registrable
Securities, or holds an option to purchase, or a security convertible into or
exercisable or exchangeable for, Registrable Securities whether or not such
acquisition or conversion has actually been effected. If the Company receives
conflicting instructions, notices or elections from two or more Persons with
respect to the same Registrable Securities, the Company may act upon the basis
of the instructions, notice or election received from the registered owner of
such Registrable Securities. Registrable Securities issuable upon exercise of an
option or upon conversion of another security, whether or not currently
exercisable, shall be deemed outstanding for the purposes of this Agreement.

 

(d) Transfer of Registration Rights.

 

(i) Each Designated Holder may transfer or pledge Registrable Securities with
the associated registration rights under this Agreement (including transfers
occurring by operation of law or by reason of intestacy) to a Permitted
Assignee, Affiliate of such Permitted Assignee or pledgee (“Pledgee”) only if
(1) subject to the penultimate sentence of this Section 2(d), such Permitted
Assignee or Pledgee agrees in writing to be bound as a Designated Holder by the
provisions of this Agreement and (2) immediately following such transfer or
pledge, the further disposition of such Registrable Securities by such Permitted
Assignee or Pledgee would be restricted under the Securities Act and the entire
amount of all such Registrable Securities could not be sold in a single sale, in
the opinion of counsel reasonably satisfactory to the Company, without any
limitation as to volume pursuant to Rule 144 (or any successor rule or
regulation) under the Securities Act. Upon any transfer of Registrable
Securities other than as set forth in this Section 2(d), such securities shall
no longer constitute Registrable Securities, except that any Registrable
Securities that are pledged or made the subject of a Hedging Transaction, which
Registrable Securities are not ultimately disposed of by the Designated Holder
pursuant to such pledge or Hedging Transaction shall, to the extent such
Registrable Securities remain “restricted securities” under the Securities Act,
be deemed to remain “Registrable Securities” notwithstanding the release of such
pledge or the completion of such Hedging Transaction.

 

(ii) If a Designated Holder assigns its rights under this Agreement in
connection with the transfer of less than all of its Registrable Securities, the
Designated Holder shall retain its rights under this Agreement with respect to
its

 

6



--------------------------------------------------------------------------------

remaining Registrable Securities. If a Designated Holder assigns its rights
under this Agreement in connection with the transfer of all of its Registrable
Securities, such Designated Holder shall have no further rights or obligations
under this Agreement, except under Section 8 hereof in respect of offerings in
which it participated.

 

3. Demand Registration.

 

(a) Request for Demand Registration. Any Adelson Holder or Adelson Holders
(each, an “Initiating Holder”) may make a written request to the Company to
register, and the Company shall register, under the Securities Act (other than
pursuant to a Registration Statement on Form S-4 or S-8 or any successor form
thereto) (a “Demand Registration”) the number of Registrable Securities stated
in such request; provided, however, that the Company shall not be obligated to
effect (i) a Demand Registration if the Initiating Holders, together with the
Designated Holders (other than the Initiating Holders) which have requested to
register securities in such registration pursuant to Section 3(b), propose to
sell their Registrable Securities at an aggregate price (calculated based upon
the Market Price of the Registrable Securities on the last date on which the
Company could receive requests for inclusion in such Demand Registration under
Section 3(b)) to the public of less than $20,000,000, (ii) any such Demand
Registration commencing prior to the time permitted under the Lock-up Agreement
of the Designated Holder, as such Lock-up Agreement may be amended or waived, or
(iii) any such Demand Registration within ninety (90) days after the effective
date of any other Registration Statement of the Company (other than a
Registration Statement on Form S-4 or S-8 or any successor form thereto). If the
Board of Directors, in its good faith judgment, determines that any registration
of Registrable Securities should not be made or continued because it would
materially interfere with any material financing, acquisition, corporate
reorganization or merger or other material transaction involving the Company (a
“Valid Business Reason”), the Company may (x) postpone filing a Registration
Statement relating to a Demand Registration until such Valid Business Reason no
longer exists, but in no event for more than forty-five (45) days after the date
when the Demand Registration was requested or, if later, after the occurrence of
the Valid Business Reason and (y) in case a Registration Statement has been
filed relating to a Demand Registration, the Company, upon the approval of a
majority of the Board of Directors, may cause such Registration Statement to be
withdrawn and its effectiveness terminated or may postpone amending or
supplementing such Registration Statement (in which case, if the Valid Business
Reason no longer exists or if more than forty-five (45) days have passed since
such withdrawal or postponement, the Initiating Holders may request a new Demand
Registration). The Company shall give written notice of its determination to
postpone or withdraw a Registration Statement and of the fact that the Valid
Business Reason for such postponement or withdrawal no longer exists, in each
case, promptly after the occurrence thereof. Notwithstanding anything to the
contrary contained herein, the Company may not postpone or withdraw a filing
under this Section 3(a) more than once in any six (6) month period. Each request
for a Demand Registration by the Initiating Holders shall state the amount of
the Registrable Securities proposed to be sold and the intended method of
disposition thereof.

 

7



--------------------------------------------------------------------------------

(b) Incidental or “Piggy-Back” Rights with Respect to a Demand Registration.
Each of the Designated Holders (other than Initiating Holders which have
requested a registration under Section 3(a)) may offer its Registrable
Securities under any Demand Registration pursuant to this Section 3. Within five
(5) days after the receipt of a request for a Demand Registration from an
Initiating Holder, the Company shall (i) give written notice thereof to all of
the Designated Holders (other than Initiating Holders which have requested a
registration under Section 3(a)) and (ii) subject to Section 3(e), include in
such registration all of the Registrable Securities held by such Designated
Holders from whom the Company has received a written request for inclusion
therein within ten (10) days of the date on which the Company sent the written
notice referred to in clause (i) above. Each such request by such Designated
Holder shall specify the number of Registrable Securities proposed to be
registered. The failure of any Designated Holder to respond within such 10-day
period referred to in clause (ii) above shall be deemed to be a waiver of such
Designated Holder’s rights under this Section 3(b) with respect to such Demand
Registration. Any Designated Holder may waive its rights under this Section 3(b)
prior to the expiration of such 10-day period by giving written notice to the
Company.

 

(c) Effective Demand Registration. The Company shall use its commercially
reasonable efforts to cause any such Demand Registration to become effective not
later than the later of (i) ninety (90) days after it receives a request under
Section 3(a) hereof and (ii) 90 days after the effective date of any other
Registration Statement of the Company (other than a Registration Statement on
Form S-4 or S-8 or any successor form thereto) that had been filed but not yet
declared effective at the time such Demand Registration was made, in each case,
subject to obtaining all required approvals from all applicable gaming
authorities, and to remain continuously effective for the lesser of (i) the
period during which all Registrable Securities registered in the Demand
Registration are sold or (ii) 120 days.

 

(d) Expenses. Except as provided in Section 8(d), the Company shall pay all
Registration Expenses in connection with a Demand Registration, whether or not
such Demand Registration becomes effective.

 

(e) Underwriting Procedures. If the Initiating Holders so elect, the Company
shall use its commercially reasonable efforts to cause such Demand Registration
to be in the form of a firm commitment underwritten offering and the managing
underwriter or underwriters selected for such offering shall be the Approved
Underwriter selected in accordance with Section 3(f). In connection with any
Demand Registration under this Section 3 involving an underwritten offering,
none of the Registrable Securities held by any Designated Holder making a
request for inclusion of such Registrable Securities pursuant to Section 3(b)
hereof shall be included in such underwritten offering unless such Designated
Holder accepts the terms of the offering as agreed upon by the Company, the
Initiating Holders and the Approved Underwriter, and then only in such quantity
as set forth below. If the Approved Underwriter advises the Company that the
aggregate amount of such Registrable Securities requested to be included in such
offering is sufficiently large to have a material adverse effect on the

 

8



--------------------------------------------------------------------------------

success of such offering, then the Company shall include in such registration,
to the extent of the amount that the Approved Underwriter believes may be sold
without causing such material adverse effect, first, such number of Registrable
Securities of the Designated Holders participating in the offering, which
Registrable Securities shall be allocated pro rata among such Designated Holders
participating in the offering (on an as converted basis), based on the number of
Registrable Securities held by each such Designated Holder, second, any other
securities of the Company requested by holders thereof to be included in such
registration, which such securities shall be allocated pro rata among such
stockholders, based on the number of the Company’s securities held by each such
stockholder, and third, securities offered by the Company for its own account.

 

(f) Selection of Underwriters. If any Demand Registration or S-3 Registration,
as the case may be, of Registrable Securities is in the form of an underwritten
offering, the Company shall select and obtain one or more investment banking
firms of national reputation to act as the managing underwriter or underwriters
of the offering; provided, however, that such firm shall, in any case, also be
approved by the Initiating Holders or S-3 Initiating Holders, as the case may
be, such approval not to be unreasonably delayed or withheld. Notwithstanding
the foregoing, if any S-3 Registration of Registrable Securities is in the form
of a Hedging Transaction, the S-3 Initiating Holders shall select and obtain an
investment banking firm of national reputation to act as the managing
underwriter (or the equivalent position) of the Hedging Transaction; provided,
however, that such firm shall, in any case, also be approved by the Company,
such approval not to be unreasonably delayed or withheld. An investment banking
firm or firms selected pursuant to this Section 3(f) shall be referred to as the
“Approved Underwriter” in this Agreement.

 

(g) Withdrawal. An Initiating Holder shall be entitled to withdraw or revoke a
request for a Demand Registration without the prior written consent of the
Company if (i) as a result of facts or circumstances arising after the date on
which such request was made relating to the Company or to market conditions,
such Initiating Holder reasonably determines that participation in such
registration would have a material adverse effect on such Initiating Holder or
(ii) if the Closing Price declines by more than ten percent (10%) from the date
the Initiating Holder or Holders requested such Demand Registration (a
“Permitted Withdrawal”). An Initiating Holder shall also be entitled to withdraw
or revoke a request for a Demand Registration, notwithstanding that such
withdrawal or revocation does not constitute a Permitted Withdrawal; provided,
that, in such case, (i) the Initiating Holder receives the prior written consent
of the Company to such withdrawal or (ii) the Initiating Holder pays all fees
and expenses incurred by the Company in connection with such withdrawn
registration. Any withdrawal of or revocation of a request for any Demand
Registration by an Initiating Holder under this Section 3(g) (including the
following sentence) shall constitute and effect an automatic withdrawal by all
other Initiating Holders and by any Designated Holder participating in such
Demand Registration pursuant to the provisions of Section 3(b). In addition,
immediately upon determination of the price at which such Registrable Securities
are to be sold, if such price is below the price which any Designated Holder
participating in the Demand Registration finds acceptable, such

 

9



--------------------------------------------------------------------------------

Designated Holder shall then have the right, by written notice to the Company,
to withdraw its Registrable Securities from being included in such Registration
Statement.

 

4. Incidental or “Piggy-Back” Registration.

 

(a) Request for Incidental Registration. If the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering by
the Company for its own account (other than a Registration Statement on Form S-4
or S-8 or any successor form thereto) or for the account of any stockholder of
the Company other than Designated Holders pursuant to Sections 3 and 5 hereof,
then the Company shall give written notice of such proposed filing to each of
the Designated Holders at least twenty (20) days before the anticipated filing
date, which notice shall describe the proposed registration and distribution and
offer such Designated Holders the opportunity to register the number of
Registrable Securities that each such Designated Holder may request (an
“Incidental Registration”). The Company shall use its commercially reasonable
efforts (within twenty (20) days of the notice provided for in the preceding
sentence) to cause the managing underwriter or underwriters in the case of a
proposed underwritten offering (the “Company Underwriter”) to permit each of the
Designated Holders who has requested in writing to participate in the Incidental
Registration pursuant to this Section 4(a) to include its Registrable Securities
in such offering on the same terms and conditions as the securities of the
Company or the account of such other stockholder, as the case may be, included
therein. Prior to the effective date of the Registration Statement with respect
to which such Incidental Registration has been requested, immediately upon
determination of the price at which such Registrable Securities are to be sold,
if such price is below the price which any Designated Holder who requested to
participate in the Incidental Registration finds acceptable, such Designated
Holder shall then have the right, by written notice to the Company, to withdraw
its request to have its Registrable Securities included in such Registration
Statement. Any withdrawal of the Registration Statement by the Company for any
reason shall constitute and effect an automatic withdrawal of any Incidental
Registration related thereto. In connection with any Incidental Registration
under this Section 4(a) involving an underwritten offering, the Company shall
not be required to include any Registrable Securities in such underwritten
offering unless the Designated Holders thereof accept the terms of the
underwritten offering as agreed upon between the Company, such other
stockholders, if any, and the Company Underwriter, and then only in such
quantity as set forth below. If the Company Underwriter determines that the
registration of all or part of the securities that have been requested to be
included would materially adversely affect the success of such offering, then
the Company shall be required to include in such Incidental Registration, to the
extent of the amount that the Company Underwriter believes may be sold without
causing such material adverse effect, first, all of the securities to be offered
for the account of the Company, in the case of a Company initiated Incidental
Registration, or the stockholders who have requested such Incidental
Registration, in the case of a stockholder initiated Incidental Registration,
second, such number of Registrable Securities of the Designated Holders
requested to be included in such offering, which Registrable Securities shall be
allocated pro rata among such Designated Holders participating in the offering
(on an as converted basis), based on

 

10



--------------------------------------------------------------------------------

the number of Registrable Securities held by each such Designated Holder, and
third, any other securities of the Company requested by the Company or
stockholders to be included in such offering. The Majority Designated Holders
may waive any right to participate in an Incidental Registration under this
Section 4(a) in respect of any registration on behalf of all holders of
Registrable Securities.

 

(b) Expenses. Except as provided in Section 8(d), the Company shall bear all
Registration Expenses in connection with any Incidental Registration pursuant to
this Section 4, whether or not such Incidental Registration becomes effective.

 

5. Form S-3 Registration.

 

(a) Request for a Form S-3 Registration. Upon the Company becoming eligible for
use of Form S-3 (or any successor form thereto) under the Securities Act in
connection with a public offering of its securities, in the event that the
Company shall receive from (x) any Adelson Holder or Adelson Holders or (y) any
Specified Holder or Specified Holders (collectively, the “S-3 Initiating
Holders”) a written request that the Company register under the Securities Act
on Form S-3 (or any successor form then in effect) (an ”S-3 Registration”) all
or a portion of the Registrable Securities owned by such S-3 Initiating Holders,
the Company shall give written notice of such request to all of the other
Designated Holders (other than S-3 Initiating Holders which have requested an
S-3 Registration under this Section 5(a)) at least twenty (20) days before the
anticipated filing date of such Form S-3, which notice shall describe the
proposed registration and offer such other Designated Holders the opportunity to
register the number of Registrable Securities that each such Designated Holder
may request in writing to the Company, given within ten (10) days of the date on
which the Company sent the written notice of such registration. Each request for
an S-3 Registration by the S-3 Initiating Holders shall state the amount of the
Registrable Securities proposed to be sold and the intended method of
disposition thereof; provided that no S-3 Initiating Holder that is a Specified
Holder may request that the S-3 Registration be a firm commitment underwritten
offering. With respect to each S-3 Registration, the Company shall, subject to
Section 5(b), (i) include in such offering the Registrable Securities of the S-3
Initiating Holders and the Designated Holders (who have requested in writing to
participate in such registration on the same terms and conditions as the
Registrable Securities of the S-3 Initiating Holders included therein) and (ii)
use its commercially reasonable efforts to cause such registration pursuant to
this Section 5(a) to become and remain effective as soon as practicable but in
no event earlier than 90 days after the effective date of any other Registration
Statement of the Company (other than a Registration Statement on Form S-4 or S-8
or any successor form thereto) that had been filed with the Commission but not
yet declared effective at the time such registration was requested, subject to
obtaining all required approvals from all applicable gaming authorities.
Notwithstanding the foregoing, immediately upon determination of the price at
which such Registrable Securities are to be sold in a S-3 Registration that is a
firm commitment underwritten offering, if such price is below the price which
any Designated Holder participating in the S-3 Registration finds acceptable,
such Designated

 

11



--------------------------------------------------------------------------------

Holder shall then have the right, by written notice to the Company, to withdraw
its Registrable Securities from being included in such offering; provided, that
such a withdrawal by any one of the S-3 Initiating Holders shall constitute and
effect an automatic withdrawal by all other S-3 Initiating Holders and
Designated Holders participating in such S-3 Registration.

 

(b) Form S-3 Underwriting Procedures. If the S-3 Initiating Holders so elect,
the Company shall use its commercially reasonable efforts to cause such S-3
Registration pursuant to this Section 5 to be in the form of a firm commitment
underwritten offering and the managing underwriter or underwriters selected for
such offering shall be the Approved Underwriter selected in accordance with
Section 3(f). In connection with any S-3 Registration under Section 5(a)
involving an underwritten offering, the Company shall not be required to include
any Registrable Securities in such underwritten offering unless the Designated
Holders thereof accept the terms of the underwritten offering as agreed upon
between the Company, the Approved Underwriter and the S-3 Initiating Holders,
and then only in such quantity as set forth below. If the Approved Underwriter
believes that the registration of all or part of the Registrable Securities
which the S-3 Initiating Holders and the other Designated Holders have requested
to be included would materially adversely affect the success of such public
offering, then the Company shall be required to include in the underwritten
offering, to the extent of the amount that the Approved Underwriter believes may
be sold without causing such material adverse effect, first, such number of
Registrable Securities of the Designated Holders requested to be included in the
offering pursuant to the terms of Section 5(a) hereof, which such Registrable
Securities shall be allocated pro rata among such Designated Holders
participating in the offering (on an as converted basis), based on the number of
Registrable Securities held by such Designated Holder, and second, any other
securities of the Company requested by the Company or other stockholders to be
included in such registration.

 

(c) Limitations on Form S-3 Registrations. If the Board of Directors has a Valid
Business Reason, the Company may (x) postpone filing a Registration Statement
relating to a S-3 Registration until such Valid Business Reason no longer
exists, but in no event for more than forty-five (45) days after the date when
the S-3 Registration was requested or, if later, after the occurrence of the
Valid Business Reason and (y) in case a Registration Statement has been filed
relating to a S-3 Registration, the Company, upon the approval of a majority of
the Board of Directors, may cause such Registration Statement to be withdrawn
and its effectiveness terminated or may postpone amending or supplementing such
Registration Statement (in which case, if the Valid Business Reason no longer
exists or if more than forty-five (45) days have passed since such withdrawal or
postponement, the S-3 Initiating Holder may request the prompt amendment or
supplement of such Registration Statement or a new S-3 Registration). The
Company shall give written notice of its determination to postpone or withdraw a
Registration Statement and of the fact that the Valid Business Reason for such
postponement or withdrawal no longer exists, in each case, promptly after the
occurrence thereof. Notwithstanding anything to the contrary contained herein,
the Company may not postpone or withdraw a filing, under either this Section or

 

12



--------------------------------------------------------------------------------

Section 3(a), due to a Valid Business Reason more than once in any six (6) month
period. In addition, the Company shall not be required to effect any
registration pursuant to Section 5(a), (i) within ninety (90) days after the
effective date of any other Registration Statement of the Company (other than a
Registration Statement on Form S-4 or S-8 or any successor form thereto), (ii)
if the Specified Holders are the S-3 Initiating Holders and a Registration
Statement on Form S-3 has previously been requested by the Specified Holders
under Section 5(a) and declared effective (subject to the first sentence of this
Section 5(c)), (iii) if Form S-3 is not available for such offering by the S-3
Initiating Holders or (iv) if the S-3 Initiating Holders, together with the
Designated Holders (other than S-3 Initiating Holders which have requested an
S-3 Registration under Section 5(a)) registering Registrable Securities in such
registration, propose to sell their Registrable Securities at an aggregate price
(calculated based upon the Market Price of the Registrable Securities on the
last date on which the Company could receive requests for inclusion in such S-3
Registration under Section 5(a)) to the public of less than $20,000,000 (except
with respect to a S-3 Registration requested by the Specified Holders in which
all of the Registrable Securities held by the Specified Holders are registered).

 

(d) Expenses. Except as provided in Section 8(d), the Company shall bear all
Registration Expenses in connection with any S-3 Registration pursuant to this
Section 5, whether or not such S-3 Registration becomes effective.

 

6. Hedging Transactions.

 

(a) In any S-3 Registration, the S-3 Initiating Holders may elect to engage in a
Hedging Transaction. The Company agrees that, in connection with any proposed
Hedging Transaction, if, in the reasonable judgment of a firm of legal counsel
designated by the Majority Designated Holders (after good-faith consultation
with counsel to the Company), it is necessary or desirable to register under the
Securities Act such Hedging Transaction or sales or transfers (whether short or
long) of Registrable Securities in connection therewith, then the Company shall
use all commercially reasonable efforts to file a Registration Statement on Form
S-3 as may reasonably be required to register such Hedging Transactions or sales
or transfers of Registrable Securities in connection therewith under the
Securities Act in a manner consistent with the rights and obligations of the
Company hereunder with respect to the registration of Registrable Securities.
Any information regarding the Hedging Transaction included in a Registration
Statement or Prospectus pursuant to this Section 6(a) shall be deemed to be
information provided by the Designated Holders selling Registrable Securities
pursuant to such Registration Statement for purposes of Section 9.

 

(b) If in connection with a Hedging Transaction, a Hedging Counterparty or any
Affiliate thereof is (or may be considered) an underwriter or selling
stockholder, then it shall be required to provide customary indemnities to the
Company regarding the Plan of Distribution and like matters.

 

(c) The Company further agrees to include, under the caption “Plan of
Distribution” (or the equivalent caption), in each Registration Statement and
any

 

13



--------------------------------------------------------------------------------

related prospectus (to the extent such inclusion is permitted under applicable
Commission regulations and is consistent with comments received from the
Commission during any Commission review of the Registration Statement), language
substantially in the form of Annex A hereto, and to include in each prospectus
supplement filed in connection with any proposed Hedging Transaction language
mutually agreed upon by the Company, the relevant Designated Holder and the
Hedging Counterparty describing such Hedging Transaction.

 

7. Holdback Agreements.

 

(a) Restrictions on Public Sale by Designated Holders.

 

(i) To the extent requested by the Approved Underwriter or the Company
Underwriter, as the case may be, in the case of an underwritten public offering,
each Designated Holder (other than any Pledgee or Hedging Counterparty), agrees
(x) not to effect any public sale or distribution of any Registrable Securities
or of any securities convertible into or exchangeable or exercisable for such
Registrable Securities, including a sale pursuant to Rule 144 (or any successor
rule or regulation) under the Securities Act, or offer to sell, contract to sell
(including without limitation any short sale), grant any option to purchase or
enter into any hedging or similar transaction with the same economic effect as a
sale of any Registrable Securities and (y) except as otherwise consented to by
the Company, not to make any request for a Demand Registration or S-3
Registration under this Agreement during the period beginning on the effective
date of any Registration Statement relating to a registration in which
Designated Holders of Registrable Securities are participating and ending on the
ninetieth (90th) day following the actual effective date of such Registration
Statement, or such other period (not to extend past 180 days after such
effective date), if any, mutually agreed upon by such Designated Holder and the
requesting party (except as part of such registration). In connection with the
Initial Public Offering, in lieu of the foregoing provisions of this Section
7(a), each Designated Holder shall comply with the terms of its Lock-up
Agreement.

 

(ii) Notwithstanding anything herein to the contrary, no Pledgee or Hedging
Counterparty shall be required to agree to any restriction on its ability to
trade in any securities, including the restrictions set forth in this Section
7(a). The Designated Holders hereby agree that they shall act in good faith with
respect to the restrictions set forth in Section 7(a) and shall take no action
or omit to take any action with the intention of circumventing or evading the
restrictions applicable to them under this 7(a).

 

(b) Restrictions on Public Sale by the Company. Unless the Company shall have
received the prior written consent of an Adelson Holder or Adelson Holders, in
each case holding a majority of the aggregate Registrable Securities held by all
Adelson Holders, the Company agrees not to effect any public sale or
distribution of any of its securities, or any securities convertible into or
exchangeable or exercisable for such securities (except pursuant to
registrations on Form S-4 or S-8 or any successor form thereto), during the
period beginning on the effective date of any Registration

 

14



--------------------------------------------------------------------------------

Statement relating to a registration in which the Designated Holders of
Registrable Securities are participating and ending on the earlier of (i) the
date on which all Registrable Securities registered on such Registration
Statement are sold and (ii) 90 days after the actual effective date of such
Registration Statement (except as part of such registration).

 

8. Registration Procedures.

 

(a) Obligations of the Company. Whenever registration of Registrable Securities
has been requested pursuant to Section 3, Section 4, or Section 5 of this
Agreement, the Company shall use its commercially reasonable efforts to effect
the registration and sale of such Registrable Securities in accordance with the
intended method of distribution thereof as quickly as practicable, and in
connection with any such request, the Company shall, as expeditiously as
possible:

 

(i) prepare and file with the Commission (as promptly as practicable, but in any
event not later than ninety (90) days after receipt of a request to file a
Registration Statement with respect to Registrable Securities) a Registration
Statement on any form for which the Company then qualifies or which counsel for
the Company shall deem appropriate and which form shall be available for the
sale of such Registrable Securities in accordance with the intended method of
distribution thereof, and cause such Registration Statement to become effective;
provided, however, that (x) before filing a Registration Statement or prospectus
or any amendments or supplements thereto, the Company shall provide one firm of
legal counsel selected by the Designated Holders holding a majority of the
Registrable Securities being registered in such registration (“Holders’
Counsel”) and any other Inspector (as hereinafter defined) with an opportunity
to review and comment on such Registration Statement and each prospectus
included therein (and each amendment or supplement thereto) to be filed with the
Commission, subject to such documents being under the Company’s control, and (y)
the Company shall notify the Holders’ Counsel and each seller of Registrable
Securities of any stop order issued or threatened by the Commission and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered;

 

(ii) prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the lesser of
(x) 120 days (except in the case of a registration filed pursuant to Rule 415 of
the Securities Act or any successor rule or regulation) and (y) such shorter
period which will terminate when all Registrable Securities covered by such
Registration Statement have been sold, and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement;

 

(iii) furnish to each seller of Registrable Securities such number of copies of
such Registration Statement, each amendment and supplement

 

15



--------------------------------------------------------------------------------

thereto (in each case including all exhibits thereto), and the prospectus
included in such Registration Statement (including each preliminary prospectus)
and any prospectus filed under Rule 424 under the Securities Act (or any
successor rule or regulation) as each such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

 

(iv) register or qualify such Registrable Securities under such other securities
or “blue sky” laws of such jurisdictions as any seller of Registrable Securities
may reasonably request, and to continue such qualification in effect in such
jurisdiction for as long as permissible pursuant to the laws of such
jurisdiction, or for as long as any such seller requests or until all of such
Registrable Securities are sold, whichever is shortest, and do any and all other
acts and things which may be reasonably necessary or advisable to enable any
such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller; provided, however, that the Company
shall not be required to (x) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 8(a)(iv), (y) subject itself to taxation in any such jurisdiction or (z)
consent to general service of process in any such jurisdiction;

 

(v) notify each seller of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and the Company shall
promptly prepare a supplement or amendment to such prospectus and furnish to
each seller of Registrable Securities a reasonable number of copies of such
supplement to or an amendment of such prospectus as may be necessary so that,
after delivery to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

(vi) enter into and perform customary agreements (including an underwriting
agreement in customary form with the Approved Underwriter or Company
Underwriter, if any, selected as provided in Section 3, Section 4 or Section 5,
as the case may be) and take such other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities,
including causing its officers to participate in “road shows” and other
information meetings organized by the Approved Underwriter or Company
Underwriter;

 

(vii) make available at reasonable times for inspection by any managing
underwriter or broker/dealer participating in any disposition of such
Registrable Securities pursuant to a Registration Statement, any attorney
retained by any such managing underwriter or broker/dealer and Holders’ Counsel
(each, an “Inspector” and collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries (collectively, the

 

16



--------------------------------------------------------------------------------

“Records”) as shall be reasonably necessary to enable them to exercise their due
diligence responsibility, and cause the Company’s and its subsidiaries’
officers, directors and employees, and the independent public accountants of the
Company, to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement. Records that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (x) the disclosure of such Records is
necessary, in the Company’s judgment, to avoid or correct a misstatement or
omission in the Registration Statement, (y) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction after exhaustion of all appeals therefrom or (z) the information in
such Records was known to the Inspectors on a non-confidential basis prior to
its disclosure by the Company or has been made generally available to the
public. Each seller of Registrable Securities agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential. In the event that the Company is unsuccessful in preventing
the disclosure of such Records, such seller agrees that it shall furnish only
portion of those Records which it is advised by counsel is legally required and
shall exercise all reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded to those Records;

 

(viii) if such sale is pursuant to an underwritten offering, obtain “cold
comfort” letters dated the effective date of the Registration Statement and the
date of the closing under the underwriting agreement from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by “cold comfort” letters as the managing
underwriter reasonably requests;

 

(ix) furnish, at the request of any seller of Registrable Securities on the date
such securities are delivered to the underwriters for sale pursuant to such
registration or, if such securities are not being sold through underwriters, on
the date the Registration Statement with respect to such securities becomes
effective, an opinion, dated such date, of counsel representing the Company for
the purposes of such registration, addressed to the underwriters, if any, and to
the seller making such request, covering such legal matters with respect to the
registration in respect of which such opinion is being given as the
underwriters, if any, and such seller may reasonably request and are customarily
included in such opinions;

 

(x) comply with all applicable rules and regulations of the Commission, and make
available to its security holders, as soon as reasonably practicable but no
later than fifteen (15) months after the effective date of the Registration
Statement, an earnings statement covering a period of twelve (12) months
beginning after the effective date of the Registration Statement, in a manner
which satisfies the provisions of Section 11(a) of the Securities Act and Rule
158 thereunder;

 

17



--------------------------------------------------------------------------------

(xi) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed,
provided that the applicable listing requirements are satisfied;

 

(xii) cooperate with each seller of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
NASD;

 

(xiii) use its commercially reasonable efforts to cause the Registrable
Securities covered by such Registration Statement to be registered with or
approved by such other governmental agencies or authorities, including but not
limited to gaming authorities, as may be reasonably necessary by virtue of the
business and operations of the Company to enable the seller or sellers of
Registrable Securities to consummate the disposition of such Registrable
Securities; and

 

(xiv) take all other steps reasonably necessary to effect the registration of
the Registrable Securities contemplated hereby and reasonably cooperate with the
holders of such Registrable Securities to facilitate the disposition of such
Registrable Securities pursuant thereto.

 

(b) Seller Information. The Company may require each seller of Registrable
Securities as to which any registration is being effected to furnish, and such
seller shall furnish, to the Company such information required to be included in
such Registration Statement by applicable securities laws or otherwise necessary
or desirable in connection with the disposition of such Registrable Securities
as the Company may from time to time reasonably request in writing. If any
seller of Registrable Securities fails to provide such information required to
be included in such Registration Statement by applicable securities laws or
otherwise necessary or desirable in connection with the disposition of such
Registrable Securities in a timely manner after written request therefor, the
Company may exclude such seller ‘s Registrable Securities from a registration
under Sections 3, 4 or 5 hereof. Each Designated Holder shall promptly furnish
to the Company in writing all information required to be disclosed in order to
make the information previously furnished to the Company for use in connection
with any such Registration Statement by such Designated Holder not materially
misleading or necessary to cause such Registration Statement not to omit a
material fact with respect to such Designated Holder necessary in order to make
the statements therein not misleading.

 

(c) Notice to Discontinue. Each Designated Holder agrees that, upon receipt of
any notice from the Company of the happening of any event of the kind described
in Section 8(a)(v), such Designated Holder shall forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Designated Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by Section
8(a)(v) and, if so directed by the Company, such Designated Holder shall deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in such Designated

 

18



--------------------------------------------------------------------------------

Holder’s possession, of the prospectus covering such Registrable Securities
which is current at the time of receipt of such notice. If the Company shall
give any such notice, the Company shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
(including, without limitation, the period referred to in Section 8(a)(ii)) by
the number of days during the period from and including the date of the giving
of such notice pursuant to Section 8(a)(v) to and including the date when
sellers of such Registrable Securities under such Registration Statement shall
have received the copies of the supplemented or amended prospectus contemplated
by and meeting the requirements of Section 8(a)(v).

 

(d) Registration Expenses. The Company shall pay all expenses arising from or
incident to its performance of, or compliance with, this Agreement, including,
without limitation, (i) Commission, stock exchange and NASD registration and
filing fees, (ii) all fees and expenses incurred in complying with State
securities or “blue sky” laws (including reasonable fees, charges and
disbursements of counsel to any underwriter incurred in connection with “blue
sky” qualifications of the Registrable Securities as may be set forth in any
underwriting agreement), (iii) all printing, messenger and delivery expenses,
(iv) the fees, charges and expenses of counsel to the Company and of its
independent public accountants and any other accounting fees, charges and
expenses incurred by the Company (including, without limitation, any expenses
arising from any “cold comfort” letters or any special audits incident to or
required by any registration or qualification) and, if any Adelson Holder is
participating in the registration, the reasonable legal fees, charges and
expenses of one law firm designated by the holders of a majority of the
Registrable Securities participating in any registration incurred by the
Designated Holders in any such registration and (v) any liability insurance or
other premiums for insurance obtained in connection with any Demand Registration
or piggy-back registration thereon, Incidental Registration or S-3 Registration
pursuant to the terms of this Agreement, regardless of whether such Registration
Statement is declared effective. All of the expenses described in the preceding
sentence of this Section 8(d) are referred to herein as “Registration Expenses.”
The Designated Holders of Registrable Securities sold pursuant to a Registration
Statement shall bear the expense of any broker’s commission or underwriter’s
discount or commission relating to registration and sale of such Designated
Holders’ Registrable Securities and shall, other than as set forth in clause
(iv) above, bear the fees and expenses of their own counsel. Notwithstanding the
foregoing, each Designated Holder (other than the Adelson Holders) agrees to pay
or reimburse the Company for its pro rata portion of all Registration Expenses
for any registration in which its Registrable Securities are included (based
upon the number of Registrable Securities included in such registration (on an
as converted basis)) and agrees that such expenses may be withheld by the
Company from the offering proceeds payable to such Designated Holder.

 

9. Indemnification; Contribution.

 

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Designated Holder, its partners, directors, officers, affiliates,
members, employees, trustees and each Person who controls (within the

 

19



--------------------------------------------------------------------------------

meaning of Section 15 of the Securities Act) such Designated Holder from and
against any and all losses, claims, damages, liabilities and expenses (each, a
“Liability” and collectively, “Liabilities”), arising out of or based upon any
untrue, or allegedly untrue, statement of a material fact contained in any
Registration Statement, prospectus or preliminary prospectus or notification or
offering circular (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or arising out of or based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading under
the circumstances such statements were made, except insofar as such Liability
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission contained in such Registration Statement,
preliminary prospectus or final prospectus in reliance and in conformity with
information concerning such Designated Holder furnished in writing to the
Company by such Designated Holder expressly for use therein, including, without
limitation, the information furnished to the Company pursuant to Sections 8(b)
and 9(b). The Company shall also provide customary indemnities to any
underwriters of the Registrable Securities, their officers, directors and
employees and each Person who controls such underwriters (within the meaning of
Section 15 of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Designated Holders of Registrable
Securities.

 

(b) Indemnification by Designated Holders. Each Designated Holder agrees
severally to indemnify and hold harmless the Company, the other Designated
Holders who participate in the Registration Statement, any underwriter retained
by the Company and each Person who controls the Company, the other Designated
Holders who participate in the Registration Statement or such underwriter
(within the meaning of Section 15 of the Securities Act) to the same extent as
the foregoing indemnity from the Company to the Designated Holders (including
indemnification of their respective partners, directors, officers, members,
employees and trustees), but only to the extent that Liabilities arise out of or
are based upon a statement or alleged statement or an omission or alleged
omission that was made in reliance upon and in conformity with information with
respect to such Designated Holder furnished in writing to the Company by such
Designated Holder expressly for use in such Registration Statement or
prospectus, including, without limitation, the information furnished to the
Company pursuant to Section 8(b) and this Section 9(b); provided, however, that
the total amount to be indemnified by such Designated Holder pursuant to this
Section 9(b) shall be limited to the net proceeds received by such Designated
Holder in the offering to which the Registration Statement or prospectus
relates.

 

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which the Indemnified Party intends to claim indemnification
or contribution pursuant to this Agreement; provided, however, that the failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party of
any Liability that it may have to the Indemnified

 

20



--------------------------------------------------------------------------------

Party hereunder (except to the extent that the Indemnifying Party is materially
prejudiced or otherwise forfeits substantive rights or defenses by reason of
such failure). If notice of commencement of any such action is given to the
Indemnifying Party as above provided, the Indemnifying Party shall be entitled
to participate in and, to the extent it may wish, jointly with any other
Indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party. Each Indemnified Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be paid by the Indemnified Party
unless (i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying
Party fails to assume the defense of such action with counsel reasonably
satisfactory to the Indemnified Party or (iii) the named parties to any such
action (including any impleaded parties) include both the Indemnifying Party and
the Indemnified Party and such parties have been advised by such counsel that
either (x) representation of such Indemnified Party and the Indemnifying Party
by the same counsel would be inappropriate under applicable standards of
professional conduct or (y) there may be one or more legal defenses available to
the Indemnified Party which are different from or additional to those available
to the Indemnifying Party. In any of such cases, the Indemnifying Party shall
not have the right to assume the defense of such action on behalf of such
Indemnified Party, it being understood, however, that the Indemnifying Party
shall not be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) for all
Indemnified Parties and all such expenses shall be reimbursed as incurred. No
Indemnifying Party shall be liable for any settlement entered into without its
written consent, which consent shall not be unreasonably withheld. No
Indemnifying Party shall, without the consent of such Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is a party and indemnity has been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability for claims that are the subject matter
of such proceeding. Notwithstanding the foregoing, if at any time an Indemnified
Party shall have requested the Indemnifying Party to reimburse the Indemnified
Party for fees and expenses of counsel as contemplated by this Section 9, the
Indemnifying Party agrees that it shall be liable for any settlement of any
proceeding effected without the Indemnifying Party’s written consent if (i) such
settlement is entered into more than thirty (30) business days after receipt by
the Indemnifying Party of the aforesaid request and (ii) the Indemnifying Party
shall not have reimbursed the Indemnified Party in accordance with such request
or contested the reasonableness of such fees and expenses prior to the date of
such settlement.

 

(d) Contribution. If the indemnification provided for in this Section 9 from the
Indemnifying Party is unavailable to an Indemnified Party hereunder or
insufficient to hold harmless an Indemnified Party in respect of any Liabilities
referred to herein, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions which resulted

 

21



--------------------------------------------------------------------------------

in such Liabilities, as well as any other relevant equitable considerations. The
relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 9(a), 9(b) and 9(c), any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or proceeding; provided that the total amount to be
contributed by any Designated Holder shall be limited to the net proceeds
received by such Designated Holder in the offering.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

10. Rule 144. The Company covenants that from and after the IPO Effectiveness
Date it shall take such action as may be required from time to time to enable
such Designated Holder to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by (i) Rule
144 under the Securities Act, as such rule may be amended from time to time, or
(ii) any similar rules or regulations hereafter adopted by the Commission. The
Company shall, upon the request of any Designated Holder, deliver to such
Designated Holder a written statement as to whether it has complied with such
requirements.

 

11. Miscellaneous.

 

(a) Stock Splits, etc. The provisions of this Agreement shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations,
recapitalizations and the like occurring after the date hereof.

 

(b) No Inconsistent Agreements. The Company hereby represents and warrants that
it has not previously entered into any agreement granting registration rights to
any Person with respect to any securities of the Company. The Company shall not
enter into any agreement with respect to its securities that is inconsistent
with the rights granted to the Designated Holders in this Agreement or grant any
additional registration rights to any Person or with respect to any securities
that are not Registrable Securities which rights are inconsistent with the
rights granted in this Agreement.

 

(c) Remedies. The Designated Holders, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, shall be

 

22



--------------------------------------------------------------------------------

entitled to specific performance of their rights under this Agreement. The
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive in any action for specific performance the defense
that a remedy at law would be adequate.

 

(d) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given unless
consented to in writing by the Company and Designated Holders holding more than
50% of the Registrable Securities; provided, however, that no amendment,
modification, supplement, waiver or consent to depart from the provisions hereof
shall be effective if such amendment, modification, supplement, waiver or
consent to depart from the provisions hereof materially and adversely affects
the substantive rights or obligations of one Designated Holder, or group of
Designated Holders, without a similar and proportionate effect on the
substantive rights or obligations of all Designated Holders, unless each such
disproportionately affected Designated Holder consents in writing thereto.

 

(e) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be made by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery.

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 11(e) designate another address or Person for
receipt of notices hereunder.

 

(f) Permitted Assignees; Third Party Beneficiaries. This Agreement shall inure
to the benefit of and be binding upon the permitted assignees of the parties
hereto as provided in Section 2(d). Except as provided in Section 9, no Person
other than the parties hereto and their permitted assignees is intended to be a
beneficiary of this Agreement.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF

 

23



--------------------------------------------------------------------------------

THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.

 

(j) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired.

 

(k) Rules of Construction. Unless the context otherwise requires, references to
sections or subsections refer to sections or subsections of this Agreement.

 

(l) Entire Agreement.

 

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings among the
parties with respect to such subject matter.

 

(m) Further Assurances. Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

 

(n) Other Agreements. Nothing contained in this Agreement shall be deemed to be
a waiver of, or release from, any obligations any party hereto may have under,
or any restrictions on the transfer of Registrable Securities or other
securities of the Company imposed by, any other agreement.

 

[Remainder of page intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

LAS VEGAS SANDS CORP. By:       /s/    ROBERT G. GOLDSTEIN            

Name:

  Robert G. Goldstein    

Title:

  Senior Vice President of LVSC /s/    SHELDON G. ADELSON         Sheldon G.
Adelson SHELDON G. ADELSON 2002 REMAINDER TRUST By:       /s/    CHARLES D.
FORMAN                 Charles D. Forman         Trustee By:       /s/    MIRIAM
ADELSON                 Miriam Adelson         Trustee SHELDON G. ADELSON 2002
FOUR YEAR LVSI ANNUITY TRUST By:       /s/    CHARLES D. FORMAN                
Charles D. Forman         Trustee By:       /s/    SHELDON G. ADELSON          
      Sheldon G. Adelson         Trustee SHELDON G. ADELSON 2004 TWO YEAR LVSI
ANNUITY TRUST By:       /s/    CHARLES D. FORMAN                 Charles D.
Forman         Trustee

 



--------------------------------------------------------------------------------

By:   /s/    SHELDON G. ADELSON            

Sheldon G. Adelson

Trustee

 

/s/    WILLIAM P. WEIDNER         William P. Weidner

 

IRREVOCABLE TRUST OF WILLIAM P. WEIDNER By:   /s/    BRADLEY H. STONE          
 

Bradley H. Stone

Trustee

 

THE STONE CREST TRUST By:   /s/    WILLIAM P. WEIDNER            

William P. Weidner

Trustee

 

THE ROBERT G. GOLDSTEIN GRANTOR RETAINED ANNUITY TRUST By:   /s/    BRADLEY H.
STONE            

Bradley H. Stone

Trustee

 



--------------------------------------------------------------------------------

/s/    RICHARD HELLER         Richard Heller

 

/s/    BRADLEY H. STONE         Bradley H. Stone

 

/s/    ROBERT G. GOLDSTEIN         Robert G. Goldstein

 

/s/    DAVID FRIEDMAN         David Friedman

 

/s/    CHARLES D. FORMAN         Charles D. Forman

 

/s/    DAN RAVIV         Dan Raviv

 

/s/    HARRY D. MILTENBERGER         Harry D. Miltenberger

 



--------------------------------------------------------------------------------

 

Annex A

 

Plan of Distribution

 

A selling stockholder may also enter into hedging and/or monetization
transactions. For example, a selling stockholder may:

 

  •   enter into transactions with a broker-dealer or affiliate of a
broker-dealer or other third party in connection with which that other party
will become a selling stockholder and engage in short sales of our common stock
under this prospectus, in which case the other party may use shares of our
common stock received from the selling stockholder to close out any short
position;

 

  •   sell short our common stock under this prospectus and use shares of our
common stock held by the selling stockholder to close out any short position;

 

  •   enter into options, forwards or other transactions that require the
selling stockholder to deliver, in a transaction exempt from registration under
the Securities Act, shares of our common stock to a broker-dealer or an
affiliate of a broker-dealer or other third party who may then become a selling
stockholder and publicly resell or otherwise transfer shares of our common stock
under this prospectus;

 

  •   loan or pledge shares of our common stock to a broker-dealer or affiliate
of a broker-dealer or other third party who may then become a selling
stockholder and sell the loaned shares or, in an event of default in the case of
a pledge, become a selling stockholder and sell the pledged shares, under this
prospectus; or

 

  •   enter into derivative transactions with third parties, or sell securities
not covered by this prospectus to third parties in privately negotiated
transactions. If the applicable prospectus supplement indicates, in connection
with those derivatives, the third parties may sell securities covered by this
prospectus and the applicable prospectus supplement, including in short sale
transactions. If so, the third party may use securities pledged by the selling
stockholder or borrowed from the selling stockholder or others to settle those
sales or to close out any related open borrowings of stock, and may use
securities received from the selling stockholder in settlement of those
derivatives to close out any related open borrowings of stock. The third party
in such sale transactions will be an underwriter and will be identified in the
applicable prospectus supplement (or a post effective amendment).

 